Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
The following changes to the drawings have been approved by the examiner and agreed upon by applicant.  The application has been amended as follows
Claim 27, line 8 changed “region” to “region;”.
Claim 35 changed “electrodes” to “probes”.
Claim 38, line 10 changed “region” to “region;”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims of the instant application are considered allowable for the same reasons set forth in parent applications 15/612,006 (see Notice of Allowance dated 11/7/2017), as well as application 13/273,001 (see Notice of Allowance dated 3/2/2017).  Further, Pearson (previously cited) is silent on a treatment region comprising a margin surrounding a target region (including determination from a plurality of estimated treatment regions such that the control module selects the smallest size or number of pulses for a target enlarged treatment region as recited in claims 38 and 47), the prior art is further silent as to an adapted display to present superimposed areas as recited in claim 27.  Therefore, for these reasons (as well as the reasons set forth in the parent applications), the Examiner considers the recited subject matter of the independent claims, further in combination with other recited elements, to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799